EXHIBIT RULE 13a - 14(b) CERTIFICATIONS OF PRINCIPAL EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Pursuant to 18 U.S.C. Section 1350, the undersigned officers of Source Interlink Companies, Inc. (the "Corporation") hereby certify that the Corporation's Quarterly Report on Form 10-Q for the three months ended October 31, 2008 (the "Report") fully complies with the requirements of Sections 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Dated: December 10, 2008 /s/ Name:Gregory Mays Title: Chairman of the Board of Directors /s/ Name:Marc Fierman Title: Chief Financial Officer
